o f f i c e o f c h i e f c o u n se l department of the treasury i n t e r n a l r e v e n u e s e r v i c e washington d c date number info release date conex-128376-12 uil the honorable rick larsen ranking member subcommittee on coast guard and maritime transportation committee on transportation and infrastructure u s house of representatives washington dc dear mr larsen thank you for your letter to commissioner shulman dated date regarding the tax effects of certain proposed changes to the capital_construction_fund ccf program that the maritime administration administers title of the united_states_code chapter the ccf program assists owners of u s -flag vessels in accumulating capital to construct reconstruct or acquire vessels you said that competent individuals suggested that the maritime administration could enhance the ccf program’s effectiveness if it were to authorize using ccf funds to lease a vessel when the lease is the functional equivalent of a purchase you also asked about the federal_income_tax consequences including the effect on federal tax revenues that would result from this policy change on date we discussed this matter with ---------------------------------------------------- -------------------------------------------------------------------------------------------- as we understand it your primary concerns are whether a taxpayer can make qualified withdrawals from a capital_construction_fund for long-term_lease payments conex-128376-12 a long-term_lease is treated as a sale for federal_income_tax purposes sec_7518 of the internal_revenue_code the code provides that a qualified_withdrawal from a capital_construction_fund is one made under the terms of the agreement with the maritime administrator of the department of transportation but only if it is for the acquisition construction or reconstruction of a qualified_vessel the acquisition construction or reconstruction of barges and containers that are part of the complement of a qualified_vessel the payment of the principal on indebtedness incurred with the acquisition construction or reconstruction of a qualified_vessel or a barge or container that is part of the complement of a qualified_vessel sec_7518 does not address whether a long-term_lease is treated as an acquisition in determining whether an amount withdrawn from a capital_construction_fund is a qualified_withdrawal our understanding is that the department of transportation’s regulations provide that withdrawals from a capital_construction_fund used to make operating_lease payments cannot be qualified withdrawals because taxpayers must only use qualified withdrawals for costs that are capitalized for federal_income_tax purposes see title of the code_of_federal_regulations sections b and c generally for a taxpayer to have capitalized costs in a leased vessel for federal_income_tax purposes the lease must be treated as a sale whether a lease is treated as a sale for federal_income_tax purposes is a highly factual inquiry and a transaction can possibly be a lease for state law purposes and a sale for tax purposes or vice-versa the test for determining whether a transaction is a sale or lease is whether the benefits_and_burdens_of_ownership pass to the lessee numerous factors determine if the benefits_and_burdens_of_ownership pass to the lessee including whether the lessee has acquired an equity_interest in the property bears the risk of economic loss or physical damage to the property receives the profit from the operation retention and sale of the property has an option to purchase the property for a nominal price see 77_tc_1221 revrul_55_540 1955_2_cb_39 the transfer or retention of title to the underlying property is not determinative because of the factual nature of the inquiry the issue of whether a long-term_lease is treated as a sale for federal_income_tax purposes has resulted in substantial controversy conex-128376-12 between taxpayers and the internal_revenue_service for the same reason the internal_revenue_service has a policy of not providing private letter rulings to taxpayers who ask whether a particular lease constitutes a sale for tax purposes see revproc_2012_3 2012_1_cb_113 accordingly we think a policy that permits the use of ccf funds for leases that are treated as sales for federal tax purposes or for leases that are the functional equivalent of a purchase has the potential to create significant uncertainty and controversy for taxpayers ideally any legislative change to the ccf program to extend it to leases would include a clear statement of whether a withdrawal from a ccf to make a payment on a lease is a qualified_withdrawal for purposes of sec_7518 of the code finally as we explained to --------------- the internal_revenue_service does not calculate the revenue effects of proposed_legislation therefore we are unable to respond to your question about the effect on federal tax revenues of extending the use of ccf funds to leases i hope this information is helpful if you have further questions please call me at ---------------------or --------------------at -------------------- sincerely andrew j keyso associate chief_counsel income_tax accounting
